Title: To James Madison from James Main, 18 April 1808
From: Main, James
To: Madison, James



Dear Sir
NewYork 18th April 1808

Notwithstanding all the efforts of the Clinton party, our state legislature has adjourned, without attempting to contradict the nomination made by the members of Congress.  This augurs favorably & I really believe the power of the faction has passed its zenith, & that its sun must shortly set.  It is now ascertained, that local prejudices will be sacrificed by our Presidential Electors, at the shrine of the National Weal & that the votes will be unanimously given in your favor.  The "Public Advertiser", has at length burst its fetters, & its editors are resolved, to vindicate the cause of the administration & expose the hollow, hypocritical conduct, of the Junto, who at present govern our state.  And from every appearance, I am satisfied that the Republicans here, will throw off the leaders, & place them where men of boundless ambition ever ought to be, in the minority.  On the prospects before us, permit me sir to congratulate you, as our future chief on whose Virtues, the hopes & happiness of our Country will rest.  A Majority unexampled in the history of any free state, will clothe you with power & vest you with Official dignity.  They will afford you opportunity to minister to the happiness of Millions, & put it in your power to receive the meed of praise, from future generations.  Your well earned fame, your private virtues, your public services, all unite to fix the confidence of your fellow citizens, & I am confident that even the federal presses, will treat you with more respect, than they have, our present illustrious chief magistrate  Count not the free expression of my feelings flattery.  They proceed from a bosom, which has ever despised flattery & which never cringed to power; from the genuine effusions of one who supports you from principle, & who will gladly stake his, fame, fortune, & life in defence of what he considers the cause of freedom & of Virtue.
When at Washington I had two interviews with his excellency the President relative to an unfortunate man of the name of Philip M Topham, who is confined in our debtors prison, for transgressing the law, relative to the slave trade.  The President, sent him a Pardon, but it was predicated on the law passed in 1800, whereas he was prosecuted, under the statute passed in 1794  The president, refused granting another pardon, until the return of the Attorney General.  Humanity, & all the amiable affections of the human heart will no doubt prompt you sir, to endeavour to release a fellow creature from a long & rigorous Confinement, & restore him again to freedom, "Wife, Children & friends".  Your exertions in favor of this unfortunate prisoner, whose cause I voluntarily undertook will confer a lasting favor on Dr Sir Your Mo. Obt & Mo. Humble Servt.

James Main

